DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5/ 7-9/ 11/ 13-15/ 17-22 and 30-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious the combination of a single magnetized ferromagnetic material whose a magnetic field alone is able to act on the first body to provide a force between the first body and the second body, the at least one second body being in proximity with the first body; and a controller adapted to control the magnetic field generation device in order to generate a controlled magnetic field adapted to modify a magnetization of the at least one associated second body such as to produce with the at least one second body a required magnetic field to move one of the first or the at least one second body with respect to one another according to a desired position or according to a desired torque to be produced with the first body and the required magnetic field of the at least one second body, where the desired position or the desired torque is maintained even after the application of the controlled magnetic field and where the at least one second body maintains its modified magnetization even when in presence of a resulting magnetic field produced as a result of a relative movement between the first body and the at least one second body [claim 1] … at least one permanent magnet being arranged in a Halbach array arrangement, each of the at least one permanent magnet having an associated magnetic field generation device; and a controller adapted to control the associated magnetic field generation device in order to generate a controlled magnetic field adapted to modify a magnetization of the at least one permanent magnet in order to produce a desired magnetic field, where the magnetization of the at least one permanent magnet and the desired magnetic field is maintained even after the generation of the controlled magnetic field [claim 17].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837